Appellant was convicted of theft of property over the value of fifty dollars, his punishment being assessed at three years confinement in the penitentiary.
This record is before us without bills of exception or statement of facts. The motion for new trial is based on the ground, first, that the court refused to give the special instructions requested by appellant. In the absence of the statement of facts we cannot say this was error. The charge requested by appellant may not have been called for in the evidence which was admitted, or may have had no relation to the case as made on the trial. Second, nor can the alleged error of the court refusing continuance be considered, because bill of exceptions is not contained in the record.
The judgment is affirmed.
Affirmed.